Response to Arguments
Applicant’s arguments submitted on 3/1/2022 have been fully considered.  

First, Applicant argues that the prior art does not disclose the newly added amendments.  Examiner herein below cites new prior art disclosing and rendering obvious the newly added amendments.  Newly cited Lilliestrale et al., US 2017/0178323 A1 (hereinafter referred to as “Lilliestrale”), discloses updating one or more stored voxels, including replacing the one or more stored voxels with the target voxel (see Lilliestrale para. 0109, where “[a] chosen luminance/intensity value and/or chrominance/color value may in embodiments be assigned to a pixel/voxel by replacing the previous pixel/voxel value, or by blending the new pixel/voxel values with the old pixel/voxel value using a scaling factor, such as an alpha blending factor” such that an old voxel is updated by either simply replacing the voxel or blending/fusing voxels).  
It would have been obvious to one of ordinary skill in the art at the time of filing to add the voxel replacing technique of Lilliestrale to the voxel updating of Newcombe, as modified by Maltbie, because Lilliestrale teaches and suggests that voxel replacement and voxel blending are interchangeable (see Lilliestrale para. 0109, where either voxel replacement or voxel blending can be used interchangeably to update an old voxel).  Furthermore, it is predictable that including the option to simply replace old voxels with new voxels would be an improvement by reducing the number of computations and reducing the speed of the algorithm for cases when the user wants to see preliminary data very quickly.  Accordingly, the combination is obvious.
Second, Applicant argues that previously cited Litomisky does not disclose the newly added claim 22.  Examiner respectfully disagrees.  Litomisky discloses wherein generating the target voxel of the target object includes: determining, according to the image data, whether the target object is a moving object; and in response to the target object being the moving object, controlling a value of the depth information of the target voxel to be not within a preset range (see Litomisky Abstract, and Figs. 1-6, where moving objects are identified in the depth data and those corresponding voxels are discarded).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Litomisky to remove the moving objects in Newcombe’s depth data, because it is predictable that moving objects cause errors in the depth data when those objects are moving while depth data is collected.  Litomisky states that “state-of-the-art systems are designed for use in static environments” whereas Litomisky’s technique improves the state-of-the-art systems by identifying and removing the moving objects so that three-dimensional simultaneous localization and mapping is possible in dynamic (non-static) environments (see Litomisky Abstract, and Figs. 1-6).
Essentially, discarding the voxel results in the voxel being completely out of range, because those of ordinary skill in the art would understand and know that the discarded voxel’s depth value is now NULL and therefore out of range.  Also, previously cited Newcombe already discloses the direct link between discarding voxels and their depth values being out of range when it discloses determining whether to discard the target voxel based on the depth information and a preset range, including: in response to a value of the depth information of the target voxel being not within the preset range, discarding the target voxel (see Newcombe Figs. 4-6, and paras. 0052-0060, where only voxels within the camera frustrum are considered, and the newly acquired depth data is discarded and/or truncated if it is outside a preset threshold range).  Accordingly, the concept of discarding voxels and their depth values being out of range is at least rendered obvious by the combination of the prior art references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcombe et al., US 2012/0194516 A1 (hereinafter referred to as “Newcombe”) in view of Maltbie et al., US 2011/0243425 A1 (hereinafter referred to as “Maltbie”) and Lilliestrale et al., US 2017/0178323 A1 (hereinafter referred to as “Lilliestrale”).

Regarding claim 11, Newcombe discloses an apparatus for reconstructing a three-dimensional point cloud comprising: a storage medium storing instructions; and a processor coupled to the storage medium and configured to execute the instructions to (see Newcombe Figs. 1 and 8, and paras. 0083-0088, where processors and memory are disclosed): obtain image data in a current view angle (see Newcombe Figs. 1, 3, and 4, and paras. 0021, 0024, and 0049, where a person with a camera acquires images of the environment from many angles and views); generate a target voxel of a target object in the current view angle according to the image data, the target voxel containing depth information (see Newcombe Figs. 1, 4, and 5, and paras. 0021, 0044-0046, and 0053, where various objects are imaged, and the z-axis of the voxel comprises depth information); and determine whether to discard the target voxel based on the depth information and a preset range, including: in response to a value of the depth information of the target voxel being not within the preset range, discarding the target voxel (see Newcombe Figs. 4-6, and paras. 0052-0060, where only voxels within the camera frustrum are considered, and the newly acquired depth data is discarded and/or truncated if it is outside a preset threshold range); and in response to the value of the depth information of the target voxel being within the preset range, updating the one or more stored voxels (see Newcombe Figs. 4-6, and paras. 0061-0065, where newly acquired depth data within a preset threshold range are used to update previously stored values).
Newcombe does not explicitly disclose without replacing the target voxel using a different voxel for updating one or more stored voxels; and including replacing the one or more stored voxels with the target voxel.
However, Maltbie discloses in response to a value of the depth information of the target voxel being not within the preset range, discarding the target voxel without replacing the target voxel using a different voxel for updationg one or more stored voxels (see Maltbie paras. 0047-0050, where undesired portions of the three-dimensional data may be removed based on being located within a preset desired distance and/or depth from a surface).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the voxel removal technique of Maltbie on the voxel volume of Newcombe to remove irrelevant background voxels in favor of only the voxel located on the objects of interest, because it is predictable that doing so would improve the system by reducing the memory requirements.  No irrelevant voxel data would need to be stored and/or used by the system.
Furthermore, Lilliestrale discloses updating one or more stored voxels, including replacing the one or more stored voxels with the target voxel (see Lilliestrale para. 0109, where “[a] chosen luminance/intensity value and/or chrominance/color value may in embodiments be assigned to a pixel/voxel by replacing the previous pixel/voxel value, or by blending the new pixel/voxel values with the old pixel/voxel value using a scaling factor, such as an alpha blending factor” such that an old voxel is updated by either simply replacing the voxel or blending/fusing voxels).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the voxel replacing technique of Lilliestrale to the voxel updating of Newcombe, as modified by Maltbie, because Lilliestrale teaches and suggests that voxel replacement and voxel blending are interchangeable (see Lilliestrale para. 0109, where either voxel replacement or voxel blending can be used interchangeably to update an old voxel).  Furthermore, it is predictable that including the option to simply replace old voxels with new voxels would be an improvement by reducing the number of computations and reducing the speed of the algorithm for cases when the user wants to see preliminary data very quickly.  Accordingly, the combination is obvious.

Claim 1 is rejected under the same analysis as claim 11 above.

Regarding claim 18, Newcombe discloses wherein the processor is further configured to execute the instructions to: generate a depth image in the current view angle according to the image data (see Newcombe Figs. 1, 3, and 4, and paras. 0021, 0024, and 0049, where a person with a camera acquires images of the environment from many angles and views); and perform voxelization on the target object according to the depth image to obtain the target voxel of the target object (see Newcombe Figs. 1, 4, and 5, and paras. 0021, 0044-0046, and 0053, where various objects are imaged, and voxelization comprises the mapping points in the depth image to a corresponding voxel in memory).

Claim 8 is rejected under the same analysis as claim 18 above.

Regarding claim 20, Newcombe discloses wherein: the target voxel further includes a weight of the depth information, and the processor is further configured to execute the instructions to, in response to a target storage space including a storage space of the target voxel, obtain a weighted sum of the depth information of the target voxel and depth information of voxel in the storage space of the target voxel according to the weight of the depth information of the target voxel (see Newcombe paras. 0061-0063, where a weighted average may be applied to the depth data).

Claim 10 is rejected under the same analysis as claim 20 above.

Claim(s) 2-6, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcombe and Maltbie and Lilliestrale as applied to claims 1 and 11 above, and in further view of Porat et al., US 2009/0122060 A1 (hereinafter referred to as “Porat”).

Regarding claim 12, Newcombe discloses wherein the processor is further configured to execute the instructions to: in response to the target storage space including the storage space of the target voxel, update voxel information in the storage space of the target voxel according to information of the target voxel; and in response to the target storage space not including the storage space of the target voxel, allocate a new storage space for the target voxel and store the target voxel in the new storage space (see Newcombe Figs. 4-6, and 8, and paras. 0052-0065 and 0083-0085, where voxel fusion occurs only if a previous value is already stored).
Newcombe does not explicitly disclose determine whether a target storage space includes a storage space of the target voxel, the target storage space being allocated for the one or more stored voxels.
However, Porat discloses wherein the processor is further configured to execute the instructions to: determine whether a target storage space includes a storage space of the target voxel, the target storage space being allocated for the one or more stored voxels; in response to the target storage space including the storage space of the target voxel, update voxel information in the storage space of the target voxel according to information of the target voxel; and in response to the target storage space not including the storage space of the target voxel, allocate a new storage space for the target voxel and store the target voxel in the new storage space (see Porat Figs. 11A and 11B, and para. 0121, where the “index” is used to determine whether the “hash table” contains an entry for a particular voxel location).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the hash table of Porat to organize and store the voxels of Newcombe, because it is predictable that doing so would increase storage efficiency and access speed.  For example, a hash table only needs to include entries that currently exist, whereas other non-hash table techniques create an entry for every potential location.  Accordingly, fewer entries requires less space and is faster to traverse during the seeking and sorting functions used to access entries.

Claim 2 is rejected under the same analysis as claim 12 above.

Regarding claim 13, Newcombe discloses wherein the processor is further configured to execute the instructions to: in response to the storage space of the target voxel being found, determine that the target storage space includes the storage space of the target voxel; and in response to the storage space of the target voxel not being found, determine that the target storage space does not include the storage space of the target voxel (see Newcombe Figs. 4-6, and 8, and paras. 0052-0065 and 0083-0085, where voxel fusion occurs only if a previous value is already stored).
Newcombe does not explicitly disclose search for the storage space of the target voxel in the target storage space according to the target voxel and pre-stored mapping relationship information, the mapping relationship information being used for indicating correspondences between the one or more stored voxels and one or more storage spaces for the one or more stored voxels.
However, Porat discloses wherein the processor is further configured to execute the instructions to: search for the storage space of the target voxel in the target storage space according to the target voxel and pre-stored mapping relationship information, the mapping relationship information being used for indicating correspondences between the one or more stored voxels and one or more storage spaces for the one or more stored voxels; in response to the storage space of the target voxel being found, determine that the target storage space includes the storage space of the target voxel; and in response to the storage space of the target voxel not being found, determine that the target storage space does not include the storage space of the target voxel (see Porat Figs. 11A and 11B, and para. 0121, where a “hash function” is used to determine and store the “index” that maps voxel “coordinates” to the voxel data also stored in the “hash table”).

Claim 3 is rejected under the same analysis as claim 13 above.

Regarding claim 14, Newcombe does not explicitly disclose wherein: the mapping relationship information is stored in a hash table, and the processor is further configured to execute the instructions to search for the storage space of the target voxel in the target storage space through a hash algorithm according to the target voxel and the hash table.
However, Porat discloses wherein: the mapping relationship information is stored in a hash table, and the processor is further configured to execute the instructions to search for the storage space of the target voxel in the target storage space through a hash algorithm according to the target voxel and the hash table (see Porat Figs. 11A and 11B, and para. 0121, where a “hash function” is used to determine and store the “index” that maps voxel “coordinates” to the voxel data also stored in the “hash table”).

Claim 4 is rejected under the same analysis as claim 14 above.

Regarding claim 5, Newcombe discloses a stored voxel block including a plurality of spatially adjacent voxels, and the position information of the stored voxel block being used to indicate a spatial position of the stored voxel block in a thee-dimensional scene; and determining position information of a target voxel block that the target voxel belongs to (see Newcombe Figs. 4-6, and 8, and paras. 0052-0065 and 0083-0085, where a voxel block 500 is a block of adjacent voxels that are mapped to real world coordinates).
Newcombe does not explicitly disclose wherein: the hash table records a correspondence between position information of one or more stored voxel blocks and one or more storage spaces of the one or more stored voxel blocks, and searching for the storage space of the target voxel in the target storage space through the hash algorithm according to the target voxel and the hash table includes: searching for a storage space of the target voxel block through the has algorithm according to the position information of the target voxel block and the hash table; and searching for the storage space of the target voxel in the storage space of the target voxel block according to a position of the target voxel in the target voxel block.
However, Porat discloses wherein: the hash table records a correspondence between position information of one or more stored voxel blocks and one or more storage spaces of the one or more stored voxel blocks, a stored voxel block including a plurality of spatially adjacent voxels, and the position information of the stored voxel block being used to indicate a spatial position of the stored voxel block in a three-dimensional scene, and searching for the storage space of the target voxel in the target storage space through the hash algorithm according to the target voxel and the hash table includes: determining position information of a target voxel block that the target voxel belongs to; searching for a storage space of the target voxel block through the hash algorithm according to the position information of the target voxel block and the hash table; and searching for the storage space of the target voxel in the storage space of the target voxel block according to a position of the target voxel in the target voxel block (see Porat Figs. 11A and 11B, and para. 0121, where a “hash function” is used to determine and store the “index” that maps voxel “coordinates” to the voxel data also stored in the “hash table”).

Regarding claim 16, Newcombe discloses wherein: the target storage space is located in at least one of a memory of a central processing unit or an external storage device, the processor is further configured to execute the instructions to call a graphics processing unit to perform: reading the voxel information in the storage space of the target voxel from the target storage space through the central processing unit; updating the voxel information in the storage space of the target voxel according to the information of the target voxel to obtain updated voxel information; and storing the updated voxel information in the storage space of the target voxel through the central processing unit (see Newcombe Figs. 4-6, and 8, and paras. 0052-0065 and 0083-0085, where voxel storage and retrieval is implemented using processor 802, GPU 808, Memory 810, and Data Store 830).
Newcombe does not explicitly disclose determining whether the target storage space includes the storage space of the target voxel.
However, Porat discloses determining whether the target storage space includes the storage space of the target voxel (see Porat Figs. 11A and 11B, and para. 0121, where the “index” is used to determine whether the “hash table” contains an entry for a particular voxel location).

Claim 6 is rejected under the same analysis as claim 16 above.

Claim(s) 7, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcombe and Maltbie and Lilliestrale as applied to claims 1 and 11 above, and in further view of Litomisky, Krystof, and Bir Bhanu. "Removing Moving Objects from Point Cloud Scenes." Advances in Depth Image Analysis and Applications (2013): 50 (hereinafter referred to as “Litomisky”).

Regarding claim 17, Newcombe does not explicitly disclose wherein the processor is further configured to execute the instructions to: determine, according to the image data, whether the target object is a moving object; and in response to the target object being a moving object, generate the target voxel of the target object such that a value of depth information of the target voxel is not within the preset range.
However, Litomisky discloses wherein the processor is further configured to execute the instructions to: determine, according to the image data, whether the target object is a moving object; and in response to the target object being a moving object, generate the target voxel of the target object such that a value of depth information of the target voxel is not within the preset range (see Litomisky Abstract, and Figs. 1-6, where moving objects are identified in the depth data and those corresponding voxels are discarded).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Litomisky to remove the moving objects in Newcombe’s depth data, because it is predictable that moving objects cause errors in the depth data when those objects are moving while depth data is collected.  Litomisky states that “state-of-the-art systems are designed for use in static environments” whereas Litomisky’s technique improves the state-of-the-art systems by identifying and removing the moving objects so that three-dimensional simultaneous localization and mapping is possible in dynamic (non-static) environments (see Litomisky Abstract, and Figs. 1-6).

Claim 7 is rejected under the same analysis as claim 17 above.

Regarding claim 22, Newcombe does not explicitly disclose wherein generating the target voxel of the target object includes: determining, according to the image data, whether the target object is a moving object; and in response to the target object being the moving object, controlling a value of the depth information of the target voxel to be not within a preset range.
However, Litomisky discloses wherein generating the target voxel of the target object includes: determining, according to the image data, whether the target object is a moving object; and in response to the target object being the moving object, controlling a value of the depth information of the target voxel to be not within a preset range (see Litomisky Abstract, and Figs. 1-6, where moving objects are identified in the depth data and those corresponding voxels are discarded).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Litomisky to remove the moving objects in Newcombe’s depth data, because it is predictable that moving objects cause errors in the depth data when those objects are moving while depth data is collected.  Litomisky states that “state-of-the-art systems are designed for use in static environments” whereas Litomisky’s technique improves the state-of-the-art systems by identifying and removing the moving objects so that three-dimensional simultaneous localization and mapping is possible in dynamic (non-static) environments (see Litomisky Abstract, and Figs. 1-6).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcombe and Maltbie and Lilliestrale as applied to claims 1 and 11 above, and in further view of Whelan, Thomas, et al. "Real-time large-scale dense RGB-D SLAM with volumetric fusion." The International Journal of Robotics Research 34.4-5 (2015): 598-626 (hereinafter referred to as “Whelan”).

Regarding claim 19, Newcombe discloses wherein: the target voxel includes color information (see Newcombe Figs. 1, 3, and 4, and paras. 0021 and 0032, where color camera captures color information).
Newcombe does not explicitly disclose wherein: the target voxel includes a weight of the color information, and the processor is further configured to execute the instructions to, in response to a target storage space including a storage space of the target voxel, obtain a weighted sum of the color information of the target voxel and color information of voxel in the storage space of the target voxel according to the weight of the color information of the target voxel.
However, Whelan discloses wherein: the target voxel includes color information and a weight of the color information, and the processor is further configured to execute the instructions to, in response to a target storage space including a storage space of the target voxel, obtain a weighted sum of the color information of the target voxel and color information of voxel in the storage space of the target voxel according to the weight of the color information of the target voxel (see Whelan pg. 601, Equations (1) and (2), where weighted  fusion equations are disclosed, and also pg. 605, “2.5 Color estimation”, where the color information is fused in the same manner as the depth).
It would have been obvious to one of ordinary skill in the art at the time of filing to fuse the color information of Newcombe using the fusion equations of Whelan, because it is predictable that a weighted averaging of color information would improve the accuracy of the generated color model by combining color information across multiple lighting conditions such that erroneous outliers are effectively averaged out as more color information is captured and averaged.

Claim 9 is rejected under the same analysis as claim 19 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663